OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s claim that he was deprived of his right to a fair trial because the prosecutor stated in her summation that his conduct fit the “typical behavior of a sex offender” is unpreserved for our review. Defense counsel made only a general objection to the prosecutor’s remark at summation; a party’s failure to specify the basis for a general objection renders the *840argument unpreserved for this Court’s review (see, People v Dien, 77 NY2d 885, 886; People v Tevaha, 84 NY2d 879, 881; People v Ford, 69 NY2d 775, 776). Defendant also argues that he was denied the effective assistance of counsel at trial. Defendant asserts that defense counsel failed to object to other improper remarks by the prosecutor during summation. Viewed as a whole, however, defense counsel’s efforts reflect “a reasonable and legitimate strategy under the circumstances and evidence presented” (People v Benevento, 91 NY2d 708, 713).
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.